The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 5/11/2022 has been entered.  An action on the RCE follows.
Summary of claims
 3.	Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 40-48 are pending, 
	Claims 1,3, 9, 11, 17 and 19 are amended,
	Claims 2, 4, 6, 10, 12, 14, 18, 20, 22, 26, 28, 31, 33, 36 and 38 were previously cancelled,
	Claims 8, 16, 24-39 are cancelled,
	Claims 1, 9, 17 are independent claims,
           Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 40-48 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 5/11/2022, with respect to the rejection(s) of claim(s) 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 40-48 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).
				
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 40, 43, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Justin Call et al (US Patent 8997226 B1, hereinafter Call), and in view of William House (US Publication 20100262457 A1, hereinafter House), and further in view of Jin Cao et al (US Publication 20120084860 A1, hereinafter Cao), and Lisa Amini et al (US Publication 20120096549 A1, hereinafter Amini), and Bryan Burns et al (US Publication 20100281539 A1, hereinafter Burns)

As for independent claim 1, Call discloses: A method of identifying non-human user activity on a computerized device (Abstract wherein classifying the client computing devices as controlled by actual users or instead by automated software (e.g., non-human users)), comprising: selecting a plurality of attributes relevant to computerized device activity (Call discloses classifying the client computing devices as controlled by actual users or instead by automated software (e.g., non-human users) (Abstract) including selecting attributes/parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users (Column 11, Lines 27-30), for example, monitoring computer activities data such as clicks or key presses speed (Column 19, Lines 52-53) to score the likelihood of bot activities; specifically, Call’s system may indicate the interaction is automated by bot software installed across multiple devices (Column 10, Lines 63-54); Column 6, Lines 31-35, bad buys 108 are computers that may have been programmed by illegitimate entities to operate automatically (bots); Column 7, Lines 8-11, the malware may operate automatically so as to artificially add a load to a server system for the web content provider); receiving information relating to the plurality of attributes from an infected device group comprising a plurality of computerized devices that are known to be infected with at least one non-human user software (Call discloses classifying the client computing devices as controlled by actual users or instead by automated software (e.g., non-human users) (Abstract) including selecting attributes/parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users (Column 11, Lines 27-30); Fig. 4B and associated text, receive characterization data (attributes) from one or more client devices), and generating a score for each of the plurality of attributes for the infected device group (Fig. 4B and associated text, generate sub-score from machine configuration data (block 422), generated sub-score from user activity data (block 424); Column 11, Lines 10-20, generate the sub-score for each category and determine the likelihood of a non-human user of a human user); receiving information relating to the plurality of attributes from a control device group comprising a plurality of computerized devices that are determined not to be infected with a non-human user software (Fig. 1 and associated text, a portion of the computing devices are controlled by "Bad Guys" 108 (bot/non-human user software), a portion of the computing devices are used by “Good Guys” 106 (not be infected with a non-human user software)), and generating a score for each of the plurality of attributes for the control device group (Fig. 4B and associated text, generate sub-score from machine configuration data (block 422), generated sub-score from user activity data (block 424); Column 11, Lines 10-20, generate the sub-score for each category and determine the likelihood of a non-human user of a human user); determining correlations between each of the plurality of attributes and the presence of non-human user activity based on the attribute scores generated from the infected device group and the control device group (Column 11, Lines 27-30, such a system may generate parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users; Column 16, Lines 21-28, the factors that may be taken into account in making such determination may include both characteristics of the particular client device, and characteristics of the manner in which the client device was observed to have been used by its user; Column 20, Lines 115-21, selecting various categories associated to human/non-human user activity; Fig. 4B and associated text, generate sub-score from machine configuration data (block 422), generated sub-score from user activity data (block 424); see more in Cao), and defining threshold scores for attributes that are determined to correlate with the presence of non-human user activity (see more in Cao); selecting from the plurality of attributes two or more attributes for user as factors for identifying the presence of non-human user activity, the two or more attributes being selected for use as factors based on determined correlations of the attributes with the presence of non-human user activity (Column 11, Lines 27-30, such a system may generate parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users; Column 16, Lines 21-28, the factors that may be taken into account in making such determination may include both characteristics of the particular client device, and characteristics of the manner in which the client device was observed to have been used by its user; Column 20, Lines 115-21, selecting various categories associated to human/non-human user activity; Fig. 4B and associated text, generate sub-score from machine configuration data (block 422), generated sub-score from user activity data (block 424)); defining a threshold factor score for each factor indicating a likelihood of non-human user activity for that factor (see more in Amini), and defining a threshold combined factor score indicating a likelihood of non-human user activity (see more in Burns); receiving information relating to the plurality of attributes from a test device, the test device being a computerized device that is not known to be infected or not infected with non-human user software (Fig. 1 and associated text, a portion of the computing devices are controlled by "Bad Guys" 108 (bot/non-human user software), a portion of the computing devices are used by “Good Guys” 106 (not be infected with a non-human user software)), generating factor scores for the test device for each of the two or more attributes selected as factors (Fig. 4B and associated text, generate sub-score from machine configuration data (block 422), generated sub-score from user activity data (block 424); Column 11, Lines 10-20, generate the sub-score for each category and determine the likelihood of a non-human user of a human user), and generating a combined factor score based on the individual factor scores (Fig. 4B and associated text, generate composite score (block 428)); and determining a likelihood that the test device is infected with at least one non-human user software by comparing the factor scores from the test device to the threshold factor score (see in Amini), and comparing the combined factor score from the test device to the threshold combined factor score (see in Burns).
Call discloses collecting and analyzing attributes and values associated with user activity (Column 11, Lines 27-30, such a system may generate parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users), but Call does not expressly disclose measuring values from infected devices and from the non-infected devices, and performing analysis to determine a correlation, however, in another analogous art of analyzing and detecting botnets activity, Cao clearly discloses: determining correlations between each of the plurality of attributes and the presence of non-human user activity based on the attribute scores generated from the infected device group and the control device group (Abstract, a linking algorithm is used to correlate the co-clustering results generated at different time periods to differentiate actual domain-flux bots from other domain-name failure anomalies by identifying candidate clusters that persist for relatively long periods of time; Fig, 4, [0043]-[0048], measuring and analyzing values from normal, non-infected hosts and infected hosts, determining correlation; [0054] and [0056], traffic correlations, suspicious correlated activities; [0065], identify DNS correlations that are statistically significant); and defining threshold scores for attributes that are determined to correlate with the presence of non-human user activity ([0014], using a specified percentage threshold; [0015], using a specified length threshold; [0080], using a threshold value as the cutting threshold);
Call and Cao are in analogous art because they are in the same field of endeavor, collecting and analyzing user activity information of computing devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of Cao to expressly include detecting and analyzing attribute values from normal non-infected devices and infected devices and determining correlations based on specific threshold values. The motivation is to identify non-human activities for malware detection.
Further, Call teaches detecting computer devices infected by malware and analyzing non-human software activity data including determining attribute score, but does not expressly disclose determining a threshold score for attributes and comparing the factor score to the threshold score, in an analogous art of cyber security analytics system, Amini discloses: defining a threshold factor score for each factor indicating a likelihood of non-human user activity for that factor (Abstract, the network activity is reported as suspicious in response to the score being within a threshold of a security violation value); and determining a likelihood that the test device is infected with at least one non-human user software by comparing the factor scores from the test device to the threshold factor score ([0030], comparing the score to a security violation value, if the score is within a threshold of the security violation value, then the network activity is deemed to be suspicious (i.e., it is likely that the network activity indicates that a security violation has occurred));
Call and Amini are in analogous art because they are in the same field of endeavor, collecting and analyzing activity information of computing devices in cyber security system. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of Amini to expressly include determining a threshold value and comparing the score to the value to determine if the network activity is suspicious. The motivation is to improve malware detection based on the detected data.
Furthermore, Call does not clearly disclose comparing the combined factor score to the threshold score, in another analogous art of malicious software detecting, Burns discloses: defining a threshold combined factor score indicating a likelihood of non-human user activity (Abstract, determine that the network session is originated by an automated software agent when the aggregate score exceeds a threshold); and comparing the combined factor score from the test device to the threshold combined factor score ([0007], [0009], [0030], [0053], [0087], calculate an aggregate score for the metrics and determine that a network session is malicious when the aggregate score exceeds a threshold)
Call and Burns are in analogous art because they are in the same field of endeavor, collecting and analyzing activity information of computing devices to detect malicious software. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of Burns to expressly include determining a threshold value and comparing the aggregate score to the threshold to determine if the network activity is malicious. The motivation is to improve malware detection based on collected data.
Claim 2       canceled 
As for dependent claim 3, the rejection of claim 1 is incorporated.  Call further discloses: the computerized devices of the control device group are identified based on the occurrence of an online action that is indicative of user activity (Column 6, Lines 26-30, good guys 106 are typical of good people who are surfing the web, perhaps relatively randomly, or with a specific purpose in mind, such as to perform on-line banking, to purchase items from an on-line store, and the like). claim 4       cancelled

As for dependent claim 5, the rejection of claim 1 is incorporated.  Call further discloses:  the received information is obtained from code embedded within digital content (Column 6, Lines 50-52, providing embeddable or injectable code to web content), the code collecting information about the computerized device and about activities of the computerized device (Fig. 4B and associated text, generate sub-score from machine configuration data (block 422), generated sub-score from user activity data (block 424)). 

Claim 6       canceled As for dependent claim 7, the rejection of claim 1 is incorporated.  Call further discloses:  the received information is obtained by analyzing log files of user device transactions (Column 14, Lines 51-54, the analyzer 330 may provide certain raw or derived data to a log 334, which may represent each report (log file) provided by a client device). 
Claim 8       cancelledAs per Claim 9, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claim 10       cancelled

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

Claim 12       cancelled

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

Claim 14       canceled 

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.
Claim 16       canceled 

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claim 18       canceled

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

Claim 20       cancelled

As per Claim 21, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

Claim 22       canceled 

As per Claim 23, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

Claims 24-39       cancelled

As for claim 40, the rejection of claim 1 is incorporated.  Call further discloses:  the plurality of attributes relevant to the indication of non-human user software activity comprise at least one of: an attribute wherein the presence of the attribute correlates with non-human user software activity; and an attribute wherein certain values of the attribute correlate with non-human user software activity (Column 11, Lines 27-30, such a system may generate parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users; Column 16, Lines 21-28, the factors that may be taken into account in making such determination may include both characteristics of the particular client device, and characteristics of the manner in which the client device was observed to have been used by its user). 

As per Claim 43, it recites features that are substantially same as those features claimed by Claim 40, thus the rationales for rejecting Claim 40 are incorporated herein.

As per Claim 46, it recites features that are substantially same as those features claimed by Claim 40, thus the rationales for rejecting Claim 40 are incorporated herein.

6.	Claims 41, 44, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Call, Cao, Amini and Burns as applied on claims 1, 9 and 17, and further in view of Christopher John Dixon et al (US Publication 20060253581 A1, hereinafter Dixon).
As for claim 41, Call discloses identifying non-human activities (Abstract; Column 11, Lines 27-30) by analyzing the collected information including user's on-line transactions (Column 6, Lines 29-31, collecting data such as user performs on-line banking, purchases items from an on-line store, accessing streaming media, and the like), and Call discloses obtaining data includes a unique identifier of the computer system…and at least some of the plurality of attributes are found within the unique identifier (Column 21, Lines 49-53, providing an identifier for the particular customer and additionally can include the data that is captured regarding the client devices and their operation, the analysis may include providing scores to particular parameters reported back from the client devices), Call does not expressly disclose collecting user activity information relating to bidding the advertising, however, in an analogous art of analyzing user interaction information of a client computing device, Dixon expressly discloses: wherein at least some of the obtained information relating to the plurality of attributes is obtained from bid requests in an advertising exchange ([0319] wherein bidding to advertise; [0363], bidding to advertise which may involve consumers being presented with advertisements from the highest bidding advertiser; [0399], a bid to advertise), wherein each bid request includes a unique identifier of the computer system for which the bid is requested and at least some of the plurality of attributes are found within the unique identifier ([0162], each piece of user feedback including bid request may be tagged with some unique identification so that all of a user’s feedback can be correlated and tracked; [0214], a unique email address, message identifier, user identification; [0093], [0192], [0198], [0215], collect, store, organize information including IP address)
Call and Dixon are in analogous art because they are in the same field of endeavor, collecting and analyzing user activity information of computing devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of Dixon to include obtaining and analyzing bid advertising information in order to determine if a website is safe. The motivation is to provide Call’s method with enhanced capability of obtain and analyze user’s interaction data including bid advertising information in order to identify non-human software activity.

As per Claim 44, it recites features that are substantially same as those features claimed by Claim 41, thus the rationales for rejecting Claim 41 are incorporated herein.

As per Claim 47, it recites features that are substantially same as those features claimed by Claim 41, thus the rationales for rejecting Claim 41 are incorporated herein.

7.	Claims 42, 45, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Call, Cao, Amini and Burns as applied on claims 1, 9 and 17, and further in view of William House (US Publication 20100262457 A1, hereinafter House)

As for claim 42, Call discloses monitoring computer activities data such as clicks or key presses speed (Column 19, Lines 52-53) to score the likelihood of bot activities but does not expressly disclose other values of the attribute correlating with non-human user activity, however, in an analogous art of determining non-human user software activity by collecting and analyzing computer activities, House expressly discloses: wherein the plurality of attributes comprise at least one of: a number of web pages viewed in a time period; time spent on a web page; and a distribution of browsing throughout a day ([0036] wherein access over 153 pages in 2 seconds; [0039] wherein time spent on each page, which could be the attribute correlating with non-human user software activity; [0044] wherein time elapsing between requests); 
Call and House are in analogous art because they are in the same field of endeavor, collecting and analyzing user activity information of computing devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of House to expressly include monitoring and analyzing a number of pages accessed per time period and time spent on a page which could be the attribute correlating with non-human user software activity. The motivation is to identify non-human activity as suggested by House (Abstract).

As per Claim 45, it recites features that are substantially same as those features claimed by Claim 42, thus the rationales for rejecting Claim 42 are incorporated herein.

As per Claim 48, it recites features that are substantially same as those features claimed by Claim 42, thus the rationales for rejecting Claim 42 are incorporated herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hua Lu/
Examiner, Art Unit 2171